     Case 2:20-cv-01291-WBS-CKD Document 22 Filed 11/05/20 Page 1 of 17


1

2

3

4

5

6

7

8                          UNITED STATES DISTRICT COURT
9                         EASTERN DISTRICT OF CALIFORNIA
10                                 ----oo0oo----
11

12   ROLON MORRIS,                            Case No. 2:20-cv-01291 WBS
                                              CKD
13                  Plaintiff,

14         v.
                                              ORDER DENYING DEFENDANT’S
15   CLARK PACIFIC, a California              MOTION TO COMPEL ARBITRATION
     General Partnership; DOES 1-20
16   Individually and in official
     capacities, inclusive,
17
                    Defendants.
18

19
                                   ----oo0oo----
20
                 Plaintiff Rolon Morris brought this action against his
21
     former employer, defendant Clark Pacific, alleging that he was
22
     wrongfully terminated, discriminated against, and harassed on the
23
     basis of his race in violation of federal and state workplace
24
     antidiscrimination laws.      (See generally First Amended Compl.
25
     (“FAC”) (Docket No. 11).)      Defendant has filed a motion to compel
26
     arbitration and stay judicial proceedings.         (Mot. to Compel
27
     Arbitration (Docket No. 13).)
28
                                          1
     Case 2:20-cv-01291-WBS-CKD Document 22 Filed 11/05/20 Page 2 of 17


1    I.    Facts & Procedural History
2                Plaintiff worked for defendant as a laborer at
3    defendant’s Woodland, California manufacturing facility (the
4    “Woodland Plant”) from October 8, 2018 until mid-February 2020.
5    (FAC ¶ 1.)    Defendant manufactures molds and other pieces for
6    large-scale construction projects.        (FAC ¶ 9.)
7                Plaintiff alleges that, as an African American man, he
8    was subjected to discrimination and harassment based on his race
9    throughout his time working for defendant.         (See FAC ¶¶ 14-39.)
10   Plaintiff alleges that several white employees made overt
11   references to or otherwise claimed affiliation with a white
12   supremacist prison gang, referred to African-American employees
13   as “monkeys,” and referred to certain jobs as “nigger jobs,”
14   leading to a hostile work environment for African-American
15   employees.    (See FAC ¶¶ 18-23.)     Plaintiff further alleges that
16   he was paid less than white employees who performed the same
17   work, that he was routinely required to do work outside of his
18   classification without proper trainings or state-mandated
19   certifications and without receiving additional monetary
20   compensation for the work, and that white employees received
21   credit for his work and were promoted in his place.          (See FAC ¶¶
22   26-29.)
23               In February 2020, plaintiff complained to defendant’s
24   Human Resource Department regarding the racial discrimination and
25   harassment he faced in the workplace.        (See FAC ¶ 30.)     Shortly
26   after receiving plaintiff’s complaint, defendant required
27   plaintiff to take a drug test which it claimed was being randomly
28   administered.     (FAC ¶ 32.)    After plaintiff completed the test,
                                          2
     Case 2:20-cv-01291-WBS-CKD Document 22 Filed 11/05/20 Page 3 of 17


1    the individual who administered the test, an agent of defendant,
2    informed plaintiff that he had tested negative, but that another
3    sample was required because the first sample had been “too warm.”
4    (FAC ¶ 34.)    The agent informed plaintiff that he would have to
5    observe plaintiff’s genitalia while providing the second sample
6    to ensure its integrity.      (Id.)   Plaintiff complained to a
7    foreman at the Woodland Plant that no other employees had been
8    required to expose themselves during a drug test, but the foreman
9    reaffirmed that plaintiff would in fact have to expose his
10   genitals while providing the additional urine sample.           (FAC ¶¶
11   36-37.)    Plaintiff maintains that this series of successive drug
12   tests, along with the requirement that the agent administering
13   the test observe plaintiff’s genitalia, constituted an act of
14   retaliation for the complaint plaintiff had lodged with
15   defendant’s Human Resources Department.        (See id.)
16               All employees in the production and maintenance
17   departments of the Woodland Plant, including plaintiff, must be a
18   member in good standing with the Laborers Local No. 185 union
19   (“the Union”).     (Decl. of Scott Maddux, Ex. A §§ 2, 3 (“Woodland
20   Plant CBA”) (Docket No. 15).)       The employees are therefore
21   subject to the Collective Bargaining Agreement entered into on
22   August 20, 2015, between defendant and the Union.          (Id.)     Section
23   IV of the CBA addresses “Equal Employment,” stating:
24               It is mutually agreed by the Employer and the
                 Union to fully comply with all the provisions
25               of Title 7 of the Civil Rights Act of 1964,
                 Presidential Executive Order #11246. The
26               [sic] California Fair Employment Practices
                 Section, and the Americans with Disability
27               Act of 1990, to the end that no person shall,
                 on   the  grounds   of   sex,  race,   color,
28               disability or national origin, be excluded
                                       3
     Case 2:20-cv-01291-WBS-CKD Document 22 Filed 11/05/20 Page 4 of 17


1                from participation in, be denied the benefits
                 of,    or    be   otherwise   subjected    to
2                discrimination by not having full access to
                 the   contents  of   Section   III  of   this
3                Agreement.
4
     (Woodland Plant CBA § IV.)
5
                 Section III of the CBA is a union security clause.
6
     (See Woodland Plant CBA § III.)       It requires that employees be in
7
     good standing with the Union by their 30th day of employment,
8
     that the Union be given the same opportunity as other recruitment
9
     sources to provide qualified applicants for defendants’
10
     consideration when more employees are needed, and that defendant
11
     refrain from discharging an employee for 48 hours following
12
     written notice from the Union that the employee is no longer in
13
     good standing with the Union.       (See id.)
14
                 Section XII of the CBA establishes a multistep
15
     grievance procedure for the parties to the agreement.           (See
16
     Woodland Plant CBA § XII.)       Under the procedure, disputes
17
     involving alleged violations of the CBA “shall first be discussed
18
     between a representative of the union and the Employer.”             (See
19
     id.)   If a resolution is not achieved within five working days,
20
     Section XII authorizes either party to escalate the dispute,
21
     including by proceeding to arbitration.         (Id.)   Section XII
22
     states that “only those disputes which involve an alleged
23
     violation of this Agreement shall be grieved and/or arbitrated.”
24
     (See id.)
25
                 Exhibit 5 to the CBA establishes parameters that
26
     defendant must follow in establishing a drug testing program.
27
     (See Woodland Plant CBA, Ex. 5.)         Exhibit 5 states that “the
28
                                          4
     Case 2:20-cv-01291-WBS-CKD Document 22 Filed 11/05/20 Page 5 of 17


1    Employer may establish a substance abuse testing program in its
2    Woodland Yard on a non-discriminatory basis.”         (Id.)   Exhibit 5
3    authorizes defendant to test all applicants, employees involved
4    in an accident, “all employees for reasonable suspicion,” and
5    “all employees on an all inclusive or random basis.”          (Id.)
6                Following his discharge, plaintiff filed this action,
7    claiming that defendant’s discrimination and harassment violated
8    (1) 42 U.S.C. § 1981; (2) Title VII of the Civil Rights Act of
9    1964, 42 U.S.C. §§ 2000(e), et seq.; (3) the California Fair
10   Employment and Housing Act (“FEHA”), Cal. Gov’t Code § 12940; (4)
11   California Unfair Competition law, Cal. Bus. & Prof. Code §
12   17200, California public policy against wrongful termination; and
13   (5) the Bane Act, Cal. Civ. Code § 52.1.         Defendant argues that
14   Section XII of the CBA compels arbitration of plaintiff’s claims.
15   (See generally Def.’s Mot. to Compel Arbitration.)
16   II.   Legal Standard
17               The Federal Arbitration Act (“FAA”) provides that that
18   an arbitration clause in a contract “shall be valid, irrevocable,
19   and enforceable, save upon such grounds as exist at law or in
20   equity for the revocation of any contract.”         9 U.S.C. § 2; Stolt-
21   Nielsen S.A. v. AnimalFeeds Int’l Corp., 559 U.S. 662, 682
22   (2010).    “The central or primary purpose of the FAA is to ensure
23   that private agreements to arbitrate are enforced according to
24   their terms.”     Id.
25               Under section 4 of the FAA, “a party to an arbitration
26   agreement may petition a United States district court for an
27   order directing that ‘arbitration proceed in the manner provided
28   for in such agreement.’”      Id. (quoting 9 U.S.C. § 4).       The FAA
                                          5
     Case 2:20-cv-01291-WBS-CKD Document 22 Filed 11/05/20 Page 6 of 17


1    “limits courts’ involvement to ‘determining (1) whether a valid
2    agreement to arbitrate exists and, if it does, (2) whether the
3    agreement encompasses the dispute at issue.’”         Munro v. Univ. of
4    S. Cal., 896 F.3d 1088, 1091 (9th Cir. 2018) (internal citations
5    omitted).    The court “may take judicial notice of a CBA . . .
6    [as] such documents properly are considered [ ] materials ‘not
7    subject to reasonable dispute’ because they are ‘capable of
8    accurate and ready determination by resort to sources whose
9    accuracy cannot reasonably be questioned.’”         Densmore v. Mission
10   Linen Supply, 164 F. Supp. 3d 1180, 1187 (E.D. Cal. 2016)
11   (O’Neill, J.) (quoting Jones v. AT&T, No. C 07-3888 JF (PR), 2008
12   WL 902292, at *2 (N.D. Cal. Mar. 31, 2008)).
13   III. Discussion
14         A.    Defendant’s Request for Judicial Notice
15               Defendant requests that the court take judicial notice
16   of the CBA signed by defendant and the Union on August 20, 2015.
17   (See Def.’s Req. Judicial Notice (Docket No. 16).)          Plaintiff
18   does not dispute the authenticity of the CBA, that he was a
19   member of the Union, or that he was a covered employee according
20   to the terms of the CBA when the allegations in his complaint
21   took place.    (See Pl.’s Opp’n at 6 (Docket No. 18).)
22               Because the CBA is not subject to reasonable dispute
23   and will aid the court in assessing the merits of defendant’s
24   motion to compel arbitration, the court will grant defendant’s
25   request for judicial notice.       See Densmore, 164 F. Supp. at 1187.
26         B.    Whether the CBA Clearly and Unambiguously Requires
                 Plaintiff to Arbitrate his Statutory Antidiscrimination
27               Claims

28               A term in a CBA requiring arbitration of employment-
                                          6
     Case 2:20-cv-01291-WBS-CKD Document 22 Filed 11/05/20 Page 7 of 17


1    related discrimination claims is enforceable as a matter of
2    federal law as long as it “clearly and unmistakably” requires
3    union members to arbitrate their claims, “unless Congress itself
4    has evinced an intention to preclude a waiver of judicial
5    remedies for the statutory rights at issue.”         14 Penn Plaza LLC
6    v. Pyett, 556 U.S. 247, 256, 272 (2009) (quoting Gilmer v.
7    Interstate/Johnson Lane Corp., 500 U.S. 20, 26 (1991)).
8                In Pyett, the Supreme Court held that a CBA between the
9    defendant and the union required union members to arbitrate their
10   claims under the Age Discrimination in Employment Act of 1967
11   (“ADEA”) because the CBA clearly and unmistakably encompassed
12   statutory claims of age discrimination.        See Pyett, 556 U.S. at
13   274.   The CBA provision addressing age discrimination read as
14   follows:
15
                 ¶30. NO DISCRIMINATION ¶ “There shall be no
16               discrimination against any present or future
                 employee by reason of race, creed, color,
17               age, disability, national origin, sex, union
                 membership, or any characteristic protected
18               by law, including, but not limited to,
                 claims made pursuant to Title VII of the
19               Civil   Rights   Act,   the  Americans   with
                 Disabilities Act, the Age Discrimination in
20               Employment Act, the New York State Human
                 Rights Law, the New York City Human Rights
21               Code, ... or any other similar laws, rules
                 or regulations. All such claims shall be
22               subject to the grievance and arbitration
                 procedure (Articles V and VI) as the sole
23               and   exclusive    remedy   for   violations.
                 Arbitrators shall apply appropriate law in
24               rendering decisions based upon claims of
                 discrimination.”
25
     Id. at 252.    There, the CBA “expressly reference[d] the statutory
26
     claim at issue.”     Pyett, 556 U.S. at 263; see also Duraku v.
27
     Tishman Speyer Props., Inc., 714 F. Supp. 2d 470, 473 (S.D.N.Y.
28
                                          7
     Case 2:20-cv-01291-WBS-CKD Document 22 Filed 11/05/20 Page 8 of 17


1    2010) (ordering that a plaintiff’s claims under Title VII and New
2    York state antidiscrimination laws be submitted to arbitration
3    because the CBA at issue “expressly require[d] the resolution of
4    plaintiffs’ statutory claims through mediation and/or
5    arbitration”).
6                Here, in contrast, the CBA invokes Title VII and the
7    California Fair Employment and Housing Act, but with specific
8    reference to Section III of the agreement, the union security
9    clause.    (See Woodland Plant CBA § IV.)      In Section IV, the Union
10   and defendant mutually agree that they will fully comply with
11   Title VII and California antidiscrimination law “to the end that
12   no person shall, on the grounds of sex, race, color, disability,
13   or national origin, be . . . subjected to discrimination by not
14   having full access to the contents of Section III of this
15   Agreement.”    (Id.)   In other words, by its own terms, Section IV
16   is limited to ensuring that employees will be able to obtain good
17   standing with the Union, that defendant give equal consideration
18   to Union members when seeking additional employees, and that all
19   employees be given a 48-hour grace period before being discharged
20   if they do not pay union dues, irrespective of the employees’
21   sex, race, color, disability, or national origin.          (See Woodland
22   Plant CBA § III.)
23               Thus, when section XII of the Woodland Plant CBA states
24   that any “disputes which involve an alleged violation of this
25   Agreement shall be grieved and/or arbitrated,” it is not
26   referencing any instance of discrimination or harassment that an
27   employee of defendant might experience.        (Woodland Plant CBA §
28   XII.)   The CBA merely contemplates that it will govern disputes
                                          8
     Case 2:20-cv-01291-WBS-CKD Document 22 Filed 11/05/20 Page 9 of 17


1    involving discrimination and harassment related to section III’s
2    union security clause.      (See id.)
3                Additionally, even if section IV of the Woodland Plant
4    CBA were applicable to more than just section III, section XII
5    would still not “clearly and unmistakably” require Union members
6    to arbitrate statutory antidiscrimination claims, because it does
7    not “expressly reference the statutory claim at issue.”              Id.
8    Section IV references Title VII and California antidiscrimination
9    law, but it does not address claims of any kind, let alone
10   “claims made pursuant to Title VII of the Civil Rights Act” or
11   other state antidiscrimination laws.        See id. at 252.
12               Similarly, section V(m) of the CBA, which addresses
13   paid sick leave, states that paid sick leave will be provided “as
14   per California law.”      (Woodland Plant CBA § V(m).)       It then
15   states: “[a]ny disputes regarding the application of this
16   provision will be resolved by final and binding
17   arbitration in accordance with the grievance procedures set forth
18   in Section No. XII.”      (Id.)   As with section IV’s reference to
19   California discrimination law, section V(m) does not clearly or
20   expressly reference claims made under antidiscrimination
21   statutes.    See Pyett, 556 U.S. at 263.
22               The Woodland Plant CBA therefore does not “clearly and
23   unmistakably” require Union members to arbitrate claims of
24   discrimination and harassment brought under Title VII or
25   California antidiscrimination laws.        See id. at 274.
26   Accordingly, the court finds that the CBA’s arbitration clause
27

28
                                          9
     Case 2:20-cv-01291-WBS-CKD Document 22 Filed 11/05/20 Page 10 of 17


1     does not apply to plaintiff’s claims in this case.1         See id.
2            B.   Whether LMRA Section 301 Preempts Plaintiff’s State Law
                  Claims
3

4                 Even when a CBA does not “clearly and unmistakably”
5     require union members to arbitrate their statutory
6     antidiscrimination claims, claims based upon violations of state
7     law may nevertheless be preempted by the Labor Management
8     Relations Act (“LMRA”).      See Dent v. Nat’l Football League, 902
9     F.3d 1109, 1116 (9th Cir. 2018).         LMRA section 301 directs
10    “federal courts to fashion a body of federal common law to be
11    used to address disputes arising out of labor contracts.”            Kobold
12    v. Good Samaritan Reg’l Med. Ctr., 832 F.3d 1024, 1032 (9th Cir.
13    2016) (quoting Allis-Chalmers Corp. v. Lueck, 471 U.S. 202, 209
14    (1985)).    “[T]his federal common law preempts . . . state law
15    claims grounded in the provisions of a CBA or requiring
16    interpretation of a CBA.”      Id. (citing Lueck, 471 U.S. at 210-
17    11).
18                Preemption under the LMRA is, “in effect, a kind of
19    ‘forum’ preemption,” in that state law is preempted “only insofar
20    as resolution of the state-law claim requires the interpretation
21    of a collective-bargaining agreement.”         Alaska Airlines Inc. v.
22    Schurke, 898 F.3d 904, 922 (9th Cir. 2018) (en banc) (quoting
23

24           1  Because the Woodland Plant CBA does not “clearly and
      unmistakably” require Union members to arbitrate their claims,
25    the court does not reach the question of whether Congress
26    “evinced an intention to preclude a waiver of judicial remedies
      for the statutory rights at issue” when it passed Title VII of
27    the Civil Rights Act of 1964, as amended by the Civil Rights Act
      of 1991. See Pyett, 556 U.S. at 256.
28
                                          10
     Case 2:20-cv-01291-WBS-CKD Document 22 Filed 11/05/20 Page 11 of 17


1     Lingle v. Norge Div. of Magic Chef, Inc., 486 U.S. 399, 409 n.8
2     (1988)).   If Section 301 is found to preempt the plaintiff’s
3     state law claims, federal common law requires “specific
4     performance of CBA terms requiring the grievance and arbitration
5     of disputes.”    Alaska Airlines, 898 F.3d at 918 n.7 (“[T]he end
6     purpose[] of LMRA § 301 preemption . . . [is] to enforce ‘a
7     central tenet of federal labor-contract law . . . that it is the
8     arbitrator, not the court who has the responsibility to interpret
9     the labor contract in the first instance.’”) (citing Lueck, 471
10    U.S. at 220)); Textile Workers Union of America v. Lincoln Mills
11    of Ala., 353 U.S. 448, 450-51 (1957).
12               The Ninth Circuit has articulated a two-part test to
13    determine whether a state law claim is “grounded in the
14    provisions of a CBA or requiring interpretation of a CBA” and
15    thus preempted by LMRA section 301.       Kobold, 832 F.3d at 1032.
16    “First, a court must determine ‘whether the asserted cause of
17    action involves a right conferred upon an employee by virtue of
18    state law, not by a CBA.      If the right exists solely as a result
19    of the CBA, then the claim is preempted, and [the] analysis ends
20    there.’”   Id. (quoting Burnside v. Kiewit Pac. Corp., 491 F.3d
21    1053, 1059 (9th Cir. 2007)).
22               “If the court determines that the right underlying the
23    plaintiff’s state law claim(s) ‘exists independently of the CBA,’
24    it moves to the second step, asking whether the right is
25    nevertheless ‘substantially dependent on analysis of a
26    collective-bargaining agreement.’”       Id. (quoting Burnside, 491
27    F.3d at 1059).    “Where there is such substantial dependence, the
28    state law claim is preempted by § 301.”        Id.
                                          11
     Case 2:20-cv-01291-WBS-CKD Document 22 Filed 11/05/20 Page 12 of 17


1                  Here, there can be little doubt that plaintiff’s state
2     law claims survive the first prong of the Kobold test.          See
3     Kobold, 832 F.3d at 1032.      Plaintiff claims that defendant
4     discriminated against him based on his race by requiring him to
5     perform work for which he had not been trained, by denying him
6     additional compensation for said work, by denying him
7     opportunities for promotion that other employees were granted,
8     and by rewarding other employees for the work plaintiff had
9     performed.    (See FAC ¶¶ 27-37.)     Plaintiff claims that several
10    white employees claimed to be part or, or otherwise made
11    references to, a white supremacist prison gang and made other
12    comments denigrating African Americans generally, contributing to
13    a hostile work environment for African Americans at defendant’s
14    facility.    (See FAC ¶¶ 21-25.)     Plaintiff further claims that, in
15    response to a complaint he made to Human Resources about his
16    disparate treatment and the overall hostile work environment for
17    African-American employees at defendant’s facility, he was made
18    to take two drug tests consecutively when other employees were
19    not and that he was required to show his genitalia while giving
20    the second drug test where other employees were not.          (See id.)
21                 Plaintiff’s claims allege violations of rights bestowed
22    upon him by California antidiscrimination law, including the
23    right (1) to be free of disparate treatment based on race in the
24    workplace, see Cal. Gov’t Code § 12940(a); (2) to be free of
25    harassment due to a hostile work environment, see id. § 12940(j);
26    (3) to be free from retaliation after complaining about the
27    presence of discrimination or harassment, see id. § 12940(h); (4)
28    to rely on one’s employer to prevent discrimination and
                                          12
     Case 2:20-cv-01291-WBS-CKD Document 22 Filed 11/05/20 Page 13 of 17


1     harassment, see id. § 12940(k); (5) to be free of unfairly
2     competitive practices, including unlawful intentional
3     discrimination, see Cal. Bus. & Prof. Code § 17200; (6) not to be
4     wrongfully terminated on discriminatory grounds or in retaliation
5     for reporting discrimination and harassment, see Cal. Gov’t Code.
6     § 12900; Cal. Const. art. I, § 8; and (7) not to be deprived of
7     federal or state constitutional rights through intimidation and
8     coercion, see Cal. Civ. Code § 52.1.
9                Because the CBA is not the “only source” of plaintiff’s
10    claims, and plaintiff’s claims do more than just refer to CBA-
11    defined rights, his claims are not preempted under the first
12    Kobold prong.    See Alaska Airlines, 898 F.3d at 921; see also
13    Ramirez v. Fox Television Station, 998 F.3d 743, 748 (9th Cir.
14    1993) (“In every case in which we have considered an action
15    brought under the California [Fair Employment and Housing Act],
16    we have held that it is not preempted by section 301.”
17    (collecting cases)); Smith v. Greyhound Lines, Inc., No. 1:18-cv-
18    01354 LJO BAM, 2018 WL 6593365 (E.D. Cal. Dec. 14, 2018) (holding
19    claims under Gov’t Code § 12940 “explicitly arise[] under
20    California law and exist[] independent of the particular terms of
21    the CBA”).
22               Moving to the second Kobold factor, plaintiff’s claims
23    are not “substantially dependent” on an analysis of the CBA.         See
24    Kobold, 832 F.3d at 1032.      Under the second prong, the court must
25    “ask whether litigating the state law claim nonetheless requires
26    interpretation of a CBA, such that resolving the entire claim in
27    court threatens the proper role of grievance and arbitration.”
28    Alaska Airlines, 898 F.3d at 921.        “‘Interpretation’ is construed
                                          13
     Case 2:20-cv-01291-WBS-CKD Document 22 Filed 11/05/20 Page 14 of 17


1     narrowly; “it means something more than ‘consider,’ ‘refer to,’
2     or ‘apply.’”    Id. (quoting Balcorta v. Twentieth Century-Fox Film
3     Corp., 208 F.3d 1102, 1108 (9th Cir. 2000)).
4                Where a court is only required to “look to” the CBA to
5     resolve the plaintiff’s claim, there is no preemption.          Cramer v.
6     Consolidated Freeways, Inc., 255 F.3d 683, 691 (9th Cir. 2001)
7     (quoting Livadas v. Bradshaw, 512 U.S. 107, 124-25 (1994)).          “The
8     plaintiff's claim is the touchstone for this analysis; the need
9     to interpret the CBA must inhere in the nature of the plaintiff's
10    claim.”   Id.   “If the claim is plainly based on state law, § 301
11    preemption is not mandated simply because the defendant refers to
12    the CBA in mounting a defense.”       Id. (citing Caterpillar Inc. v.
13    Williams, 482 U.S. 386, 398-99 (1987)).
14               Defendant contends that the court will necessarily have
15    to interpret the terms of the CBA establishing defendant’s drug
16    testing protocols when it evaluates plaintiff’s claims that he
17    was retaliated against and wrongfully terminated, since plaintiff
18    will have to show that defendant’s stated reason for termination-
19    -refusing to submit to a drug test--was pretextual.          (See Def.’s
20    Opp’n at 4.)    Similarly, defendant argues that the court will
21    necessarily have to interpret the CBA’s terms related to wages,
22    classification, eligibility for promotion, seniority status, and
23    training to assess plaintiff’s claims of discrimination and
24    harassment.     (See Def.’s Opp’n at 6-7.)
25               However, plaintiff’s claims are that defendant’s
26    administration of the two drug tests constituted retaliation for
27    his complaints of discrimination and harassment due to
28    defendant’s demand that he reveal his genitals while providing a
                                          14
     Case 2:20-cv-01291-WBS-CKD Document 22 Filed 11/05/20 Page 15 of 17


1     urine sample, and that he was underpaid for the work he was
2     required to perform compared to his white counterparts.          (See FAC
3     §§ 26-73.)    Defendant may argue that the drug tests administered
4     to plaintiff were in fact “random” as required under the CBA,
5     that a second urine sample was warranted under the terms of the
6     CBA, or that plaintiff’s pay and the jobs he was required to work
7     were appropriate according to the terms of the CBA          (see Woodland
8     Plant CBA § V, Ex. 5), but a plaintiff’s state law claims are not
9     preempted by LMRA section 301 merely because the defendant will
10    “refer to the CBA in mounting its defense.”         Cramer, 255 F.3d at
11    691.
12               There is no “active dispute” in this case “over the
13    meaning of [the] terms” of the CBA.       See Alaska Airlines, 898
14    F.3d at 921.    Plaintiff does not seek to interpret the CBA’s
15    provisions regarding the substance abuse testing program, which
16    authorize defendant to establish a drug abuse testing program,
17    provided it is “non-discriminatory” and tests employees “on an
18    all inclusive or random basis.”       (See Woodland Plant CBA at Ex.
19    5.)    Rather, plaintiff’s claim is that the specific drug tests he
20    was required to take were pretexts used by defendant to retaliate
21    against him for complaining about discrimination and harassment.
22    (See FAC §§ 32-36.)
23               Determining whether the tests were, in fact,
24    retaliatory will not require an interpretation of the CBA’s use
25    of the word “random” or “non-discriminatory.”         Plaintiff can
26    succeed on his claim by showing that the motivating factor behind
27    defendant’s request that plaintiff submit to the drug tests at
28    issue or defendant’s decision to terminate plaintiff was
                                          15
     Case 2:20-cv-01291-WBS-CKD Document 22 Filed 11/05/20 Page 16 of 17


1     plaintiff’s opposition to practices of discrimination and
2     harassment at defendant’s facility.       See Cal. Gov’t Code §
3     12940(h) (prohibiting employers from “discharge[ing],
4     expel[ling], or otherwise discriminat[ing] against any person
5     because the person has opposed [discrimination or harassment]”).
6                Though this claim may require the court to “consider”
7     or “look to” the CBA, it will not require the court to resolve
8     contested interpretations of the CBA’s language.         See Alaska
9     Airlines, 898 F.3d at 927 (“reliance on and reference to CBA-
10    established or CBA-defined terms of employment do not make for a
11    CBA dispute if there is no disagreement about the meaning or
12    application of any relevant CBA-covered terms of employment”).
13    The same reasoning applies to plaintiff’s claims of
14    discrimination and harassment based on the work plaintiff was
15    assigned and his rate of pay.      See Ramirez, 998 F.3d at 748-49.
16               The Ninth Circuit’s decision in Ramirez v. Fox
17    Television Station, 998 F.3d 743, 748 (9th Cir. 1993), is
18    instructive.    There, the Ninth Circuit held that the plaintiff’s
19    antidiscrimination claims brought under the FEHA were not
20    preempted by LMRA section 301 because they did not require the
21    court to interpret the terms of the CBA at issue.         See id. at
22    748-49.   Discussing an allegation by the plaintiff that only
23    Hispanic employees, like the plaintiff, needed to submit jury-
24    service verification forms, the court stated: “The Bargaining
25    Agreement may be crystal clear--that all or no employees need
26    such verification forms--but [defendant] nonetheless may have
27    ignored the Bargaining Agreement in Ramirez's case or applied it
28    to her in a discriminatory manner.”       Id. at 749.    “Thus,
                                          16
     Case 2:20-cv-01291-WBS-CKD Document 22 Filed 11/05/20 Page 17 of 17


1     reference to or consideration of the terms of a collective-
2     bargaining agreement is not the equivalent of interpreting the
3     meaning of the terms. If it were, all discrimination actions
4     brought by unionized employees would be preempted because the
5     starting point for every case would have to be the agreement.”
6     Id.
7                For the same reasons as those articulated in Ramirez,
8     references to the CBA in this case do not rise to the level of
9     “interpretation” warranting LMRA preemption.         Plaintiff does not
10    dispute that the Woodland Plant CBA authorizes defendant to
11    establish random drug testing protocols or certain pay and
12    classification schemes.      Plaintiff claims that defendant ignored
13    these protocols and schemes or applied them to him in a
14    discriminatory manner.     See id.    Accordingly, plaintiff’s claims
15    under state antidiscrimination law are not substantially
16    dependent on an analysis of the Woodland Plant CBA.          See Kobold,
17    832 F.3d at 1032.
18               Because plaintiff’s claims do not satisfy either of the
19    Kobold factors, they are not preempted under section 301 of the
20    LMRA and specific enforcement of the CBA’s arbitration provision
21    is not warranted.     See Alaska Airlines, 898 F.3d at 918 n.7.
22               IT IS THEREFORE ORDERED that defendant’s motion to
23    compel arbitration (Docket No. 13) be, and the same hereby is,
24    DENIED.
25    Dated:    November 5, 2020
26

27

28
                                           17
